ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a DC-to-DC converter and method of reversibly operating a DC-to-DC converter, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-13, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
wherein, based on a first direct current (DC) being input to the DC-DC converter; 
the first converter is configured to receive the first DC and convert the received first DC into a first alternating current (AC); 
the resonant tank is configured to receive the first AC from the first converter and adjust a frequency of the first AC; 
the transformer is configured to receive and transform the first AC with the adjusted frequency into a second AC having a charging voltage for a main battery of an electric vehicle, and output the second AC to the second converter; and 
the second converter is configured to convert the second AC having the charging voltage for the main battery into a second DC for charging the main battery; and 
wherein, based on a third DC being input from the main battery; 
the second converter is configured to receive the third DC from the main battery and convert the third DC into a third AC; 
the transformer is configured to receive and transform the third AC into a fourth AC having a specific voltage, and output the fourth AC to the third converter; and 
the third converter is configured to receive the fourth AC and convert the fourth AC into a fourth DC to be supplied to one or more devices located in the electric vehicle.

4.         With respect to claim 14-20, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:
 based on a first direct current (DC) being input to the DC-DC converter in a first direction, 
converting, using a first converter, the first direct current (DC) to a first alternating current (AC); 
adjusting, using a resonant tank, a frequency of the first AC; 
transforming, using a transformer, the first AC with the adjusted frequency into a second AC; and 
converting, using a second converter, the second AC into a second DC, and based on a third DC being input to the DC-DC converter in a second direction reverse to the first direction, converting, using the second converter, the third DC into a third AC; 
transforming, using the transformer, the third AC to a fourth AC; and 
converting, using a third converter, the fourth AC to a fourth DC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851